Citation Nr: 1401874	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was caused by hazardous noise exposure during active service.

2. The Veteran's tinnitus had its onset during active service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus were caused by in-service noise exposure from tank fire, machine gun fire, mortar rounds, and aerial strikes during combat operations in Vietnam.  For the following reasons, the Board finds that service connection is warranted. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established on a direct basis when the following elements are met: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

The July 2010 VA examination report shows audiometric findings establishing the presence of a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (defining what constitutes disabling hearing loss for VA compensation purposes); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examination report also reflects a diagnosis of tinnitus based on his reported symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's in-service noise exposure from artillery and weapons fire is established based on his combat service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The evidence is at least in equipoise as to whether the Veteran's current hearing loss and tinnitus were caused by in-service noise exposure.  In an April 2010 letter, a physician specializing in otolaryngology related the Veteran's hearing loss to "significant" military noise exposure after conducting an audiological examination.   By contrast, in a July 2010 VA examination report and August 2012 addendum, a VA examiner found against a relationship to service based on normal puretone thresholds recorded at entrance and separation, lack of a significant threshold shift in the interim, and post-service noise exposure from working at an automotive plant. 

The VA examiner's opinion does not outweigh the private opinion by the private otolaryngologist.  Hearing within normal limits at separation from active service does not preclude service connection for a current hearing loss disability, and thus the probative value of the private physician's opinion is not necessarily diminished simply because the Veteran's hearing was normal at separation.  Hensley, 5 Vet. App. at 159.  Moreover, the private physician's opinion did not turn on the amount of time that elapsed between service and the onset of the Veteran's hearing loss, or whether audiometric readings were normal at the time.  Rather, the physician concluded that based on the pattern of hearing loss (a noise notch at 4000 Hertz was noted) and the Veteran's noise exposure in service, it was at least as likely as not that the Veteran's sensorineural hearing loss was related to such exposure.  While the Veteran worked in a noisy environment after service, he stated that he wore hearing protection in his civilian career and that the noise at the auto plant was much less than what he was exposed to in Vietnam.  Thus, the probative value of the VA examiner's opinion is diminished to the extent it is based on a finding of significant post-service noise exposure, as it does not take into account the fact that the Veteran wore hearing protection.

With regard to tinnitus, the VA examiner found against a relationship to service because the Veteran had reportedly stated that its initial onset occurred only a few years prior to the examination or over thirty years after separation.  However, prior to the July 2010 VA examination, the Veteran had told the private physician in April 2010 that he first noticed ringing in his ears at the time he was exposed to hazardous from artillery and small arms fire.  This statement is credible and sufficient to establish the onset of tinnitus in service from combat noise exposure.  See 38 U.S.C.A. § 1154(b).  Moreover, in his May 2013 substantive appeal (VA Form 9), the Veteran clarified that his tinnitus became more noticeable a few years prior to the examination, but had first manifested during active service.  The credible evidence of ongoing tinnitus since active service following noise exposure supports a nexus to service.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  The VA examiner's opinion must be discounted as it assumed a much later onset of tinnitus. 

Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss and tinnitus were caused by in-service noise exposure.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  

In conclusion, all three Shedden elements are satisfied, and service connection for bilateral hearing loss and tinnitus is granted.  See id.; see also Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a); 

Because these claims are granted, any questions as to whether VA has satisfied its duties to notify and assist are moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. § 3.159 (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


